Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-30-2002

Gao v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 01-3472




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Gao v. Atty Gen USA" (2002). 2002 Decisions. Paper 546.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/546


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed August 30, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-3472

CHEN YUN GAO, Petitioner

v.

John Ashcroft, Attorney General
of the United States, Respondent

On Petition for Review of an Order of the
Board of Immigration Appeals
(Board No. A 77 341 155)

Argued: May 20, 2002

Before: BECKER, Chief Judge, GREENBERG,
Circuit Judge, and BARZILAY, Judge, U.S. C ourt of
International Trade.*

(Opinion Filed: August 7, 2002)

ORDER AMENDING OPINION

The slip opinion in the above case filed August 7, 2002 is
amended as follows:

       1. On page 7, in footnote 2, section 3), the correct
       Semester should be 1st.

       2. On page 8, first full paragraph, line 15, the word
       "bur" should be "but."
_________________________________________________________________

*Honorable Judith M. Barzilay, Judge, United States Court of
International Trade, sitting by designation.




       3. On page 16, first full paragraph, line 1, the word
       "reports" should be "report."

       4. On page 25, first full paragraph, line 3, add the
       word "in" after "engaging."

       BY THE COURT:

        /s/ Edward R. Becker
       Chief Judge

DATED: August 30, 2002

A True Copy:
Teste:

         Clerk of the United States Court of Appeals
         for the Third Circuit

                                  2